DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 11, and 23 are rejected under 35 USC § 103 as being unpatentable over Mizukoshi292 (Mizukoshi; Seiichi, US 20130050292 A1) in view of Sato (Sato; Hiroyuki et al., US 7317400 B2) and further in view of Bi (Bi; Yafei et al., US 20150294626 A1). 
Regarding claim 1 (original), Mizukoshi292 discloses a display-driving circuit of a subpixel in a display panel (Mizukoshi292; see [0003]) comprising: 
a pixel sub-circuit coupled respectively with a first power-supply line, a data-sensing line, a first scan line, and a second scan line and including a driving transistor to determine a drive current flowing to a first electrode of a light-emitting diode based on a data signal received via the data-sensing line during a displaying time (Mizukoshi292; discloses a pixel sub-circuit in display panel 20 having a data-sensing line CH, a first scan line SL1, a second scan line SL2, a driving transistor DT supplying drive current, 
a sensing-control sub-circuit coupled between a 
and configured 

Mizukoshi292 differs from the instant invention only in that Mizukoshi292 does not disclose: interrupting the connection between the light emitting device and the most-negative power supply, as might be implied by the clauses “second electrode of the” and “to cut off the”.

Sato discloses a display-driving circuit of a subpixel in a display panel (Sato; see column 1 lines 10-20) which 
interrupts a connection between the light emitting device and the most-negative power supply (Sato, discloses switch SX2 closed to the most negative power supply, or ground, for light emission and open for a reverse-biasing supply; see Fig. 6, column 11 lines 32-39; discloses switch SX2 open to the most negative power supply, or ground, to discontinue light emission, and closed to the positive power source B1 supply through a current mirror; see Fig. 6, column 11 lines 40-50).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Mizukoshi292’s display formed of a plurality of pixel circuits, each having a driving transistor, a first and second power supply connection, and a data-sensing line, with Sato’s display-driving circuit of a subpixel in a display panel which interrupts a connection between the light emitting element and the most-negative power supply, especially when considering the motivation to modify Mizukoshi292 with Sato arising from the stated desire to applying a reversed bias to a light emitting element’s cathode to prevent light emission during fault detection (Sato; see column 2 lines 27-51). 
Mizukoshi292 and Sato differ from the instant invention in that Mizukoshi292 and Sato do not disclose: an emission-control sub-circuit under control of an emission-control signal in a data-scan period in the displaying time. 
However, in an analogous field of endeavor, Bi discloses a display-driving circuit of a subpixel in a display panel (Bi, disclosing a display panel 14 containing 
an emission-control sub-circuit under control of an emission-control signal in a data-scan period in the displaying time (Bi, discloses a display pan EM signal de-asserted to turn off an emission switch SW3; see Figs. 3, 4, [0039]; discloses an EM signal de-asserted to turn off an emission switch SW3; see Figs. 3, 4, [0040]; discloses an emission switch SW3 controlling whether current flows through light emitting element OLED causing light emission; Fig. 3, [0008], [0033]-[0035]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Mizukoshi292’s and Sato’s display formed of a plurality of pixel circuits, each having a driving transistor, a second power supply connection, a data-sensing line, and a switch interrupting a connection between a light emitting element and a most-negative power supply, with Bi’s display-driving circuit of a subpixel in a display panel containing an emission-control sub-circuit under control of an emission-control signal in a data-scan period in a displaying time, especially when considering the motivation to modify Mizukoshi292 and Sato with Bi arising from the stated desire to improve organic light-emitting diode displays by better compensate pixel drive transistors’ threshold variations (Bi; see [0006]-[0008]). 
Regarding claim 11 (original), Mizukoshi292, Sato, and Bi disclose the display-driving circuit of claim 1, 
wherein the light-emitting diode is an organic light-emitting diode; wherein the first electrode of the light-emitting diode is an anode and the second electrode of the 
The motivation to combine presented prior applies equally here. 
Regarding claim 23 (currently amended), Mizukoshi292, Sato, and Bi disclose a display apparatus (Bi, discloses an electronic device, or display apparatus 10; see Fig. 1, [0019]) comprising 
a display panel (Mizukoshi292, disclosing a display panel 20; see Fig. 1, [0073])
including an array of subpixels, each subpixel being associated with a display-driving circuit of claim 1 (see Regarding claim 1 above).
The motivation to combine presented prior applies equally here. 
Regarding claim 4 (currently amended), Mizukoshi292, Sato, and Bi disclose the display-driving circuit of claim 1, 
wherein the sensing-control sub-circuit comprises a sensing-control transistor having a source electrode coupled to the first power-supply line, a drain electrode coupled to the second electrode of the light-emitting diode, and a gate electrode being supplied with the sensing-control signal, wherein the sensing-control transistor is turned on during the sensing-scan period to set a high voltage level from the first power-supply line to the second electrode of the light-emitting diode to make it in reversed-bias mode (Sato, disclosing a scanning switch, or a sensing-control transistor Sk1’s channel connected between a first power supply line VM and a light emitting diode E11’s cathode, sensing-control transistor SK1’s gate connected to a control signal to operate the light emitting diode E11 under reverse bias; see Fig. 1, column 4 line 60 to column 5 line 14; Mizukoshi292, disclosing a sixth switch, or a sensing-control transistor SW6’s 
The motivation to combine presented prior applies equally here.
Regarding claim 5 (original), Mizukoshi292, Sato, and Bi disclose the display-driving circuit of claim 4, wherein the emission-control sub-circuit comprises 
an emission-control transistor having a source electrode coupled to the second power-supply line, a drain electrode coupled to the second electrode of the light-emitting diode, and a gate electrode being supplied with the emission-control signal, wherein the emission-control transistor is turned on during the displaying time to connect the second electrode of the light-emitting diode to a low voltage level or ground level set for the second power-supply line (Sato, disclosing a scanning switch, or a sensing-control transistor Sk1’s channel connected between a second power supply line at ground potential and a light emitting diode E11’s cathode, sensing-control transistor SK1’s gate connected to a control signal to operate the light emitting diode E11 under positive or forward bias to emit light; see Fig. 1, column 4 line 60 to column 5 line 14; Mizukoshi292, disclosing a sixth switch, or a sensing-control transistor SW6’s channel connected between a second power supply line PL2 supplying VSS and a light emitting diode OLED’s cathode, sensing-control transistor SW6’s gate connected to a control signal to operate the light emitting diode OLED under positive, or forward bias to emit light; see Fig. 1, [0080]-[0082]).
The motivation to combine presented prior applies equally here. 

Claim 2 is rejected under 35 USC § 103 as being unpatentable over Mizukoshi292 (Mizukoshi; Seiichi, US 20130050292 A1) in view of Sato (Sato; Hiroyuki et al., US 7317400 B2) and further in view of Bi (Bi; Yafei et al., US 20150294626 A1) and Kumeta (Kumeta; Masayuki et al., US 20140168195 A1).
Regarding claim 2 (original), Mizukoshi292, Sato, and Bi disclose the display-driving circuit of claim 1, 
wherein the driving transistor in the pixel sub-circuit comprises a source electrode coupled to the first power-supply line, a drain electrode coupled to the first electrode of the light-emitting diode, and a gate electrode coupled to a first node (Mizukoshi292, discloses a driving transistor DT’s gate connected to a first node N1, and a driving transistor DT’s channel connected to first power supply line PL1 and a light emitting element OLED; see Fig. 1, [0082]); 
wherein the pixel sub-circuit further comprising: 

a fourth transistor having a source electrode coupled to the data-sensing line, a drain electrode coupled to the first node, and a gate electrode coupled to the first scan line (Mizukoshi292, discloses a fourth transistor ST1 channel connected between a first node N1 and a data/sense lint CH, fourth transistor ST1’s gate connected to first scan line SL1; see Fig. 1, [0078]); 

Mizukoshi292, Sato, and Bi differ from the instant invention in that Mizukoshi292, Sato, and Bi do not disclose: a second transistor having a source electrode coupled to the first node, a drain electrode coupled to the first electrode of the light-emitting diode, and a gate electrode coupled to the second scan line. 
However, in an analogous field of endeavor, Kumeta discloses an electro-optic device (Kumeta; see [0003], [0005]), containing 
a second transistor having a source electrode coupled to the first node, a drain electrode coupled to the first electrode of the light-emitting diode, and a gate electrode coupled to the second scan line (Kumeta, discloses a compensation, or second transistor 102 having a channel connected between a drive transistor 101 gate and channel electrode at the light emitting element 106 connection node; see Fig. 1, [0067]-[0068]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Mizukoshi292’s, Sato’s, and Bi’s display formed of a plurality of pixel circuits, each having a driving transistor, a second power supply connection, a data-sensing line, a switch interrupting a connection between a light emitting element and a most-negative power supply, and an emission-control sub-circuit under control of an emission-control signal in a data-scan period in a displaying time, with Kumeta’s electro-optic device containing a second transistor having a source electrode coupled to the first node, a drain electrode coupled to the first electrode of the light-emitting diode, and . 

Claim 12 is rejected under 35 USC § 103 as being unpatentable over Mizukoshi292 (Mizukoshi; Seiichi, US 20130050292 A1) in view of Knapp (Knapp; David J., US 20110063214 A1).
Regarding claim 12 (original), Mizukoshi292 discloses a method for driving a display panel (Mizukoshi292; see [0003]) comprising:
powering on the display panel to provide a power-supply voltage and system shift-register signals to a respective one pixel sub-circuit of a plurality of pixel sub-
sampling and storing a sensing signal from a data-sensing line of the respective one pixel sub-circuit in one row of subpixels when sequentially scanning one row after another through the display panel with a first scanning rate in a first sensing time following the system setting time (Mizukoshi292, discloses a circuit containing switches SW2, SW3, capacitor Ch, and S/H circuit 14 which sequentially samples and holds the sensed signal from the data sensing CH; see Fig. 1, [0092], [0100], [0108]); 
and driving the respective one pixel sub-circuit to determine a drive current flowing to the light-emitting diode to drive light emission for displaying a subpixel image (Mizukoshi292; discloses a pixel sub-circuit 20 having a data-sensing line CH, a first scan line SL1, a second scan line SL2, a driving transistor DT supplying drive current, according to a detected CH signal, to a light emitting element selectively coupled to a first power-supply line; Figs. 1, 2, 4A, 4B, 7, 8, [0078], [0082]) 
based on a corresponding data signal loaded to the data-sensing line of the respective one pixel sub-circuit (Mizukoshi292; see [0084]-[0085])

wherein the corresponding data signal is compensated based on the sensing signal sampled for the corresponding subpixel and stored in the first sensing time (Mizukoshi292; see [0098]).
Mizukoshi292 differs from the instant invention only in that Mizukoshi292 does not expressly describe: powering on the display panel. 
However, in an analogous field of endeavor, Knapp discloses a display (Knapp; see [0004], [0010]) which
performs a display function upon powering up the display (Knapp, describing a display which performs an intensity control function upon powering up; see [0314]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Mizukoshi292’s method for a display formed of a plurality of pixel circuits, each having a driving transistor, a first and second power supply connection, and a data-sensing line, and sequentially sampled pixel information, with Knapp’s display which performs a display function upon powering up the display, especially when considering the motivation to modify Mizukoshi292 with Knapp arising from the . 

Claim 13 is rejected under 35 USC § 103 as being unpatentable over Mizukoshi292 (Mizukoshi; Seiichi, US 20130050292 A1) in view of Knapp (Knapp; David J., US 20110063214 A1) and further in view of Kumeta (Kumeta; Masayuki et al., US 20140168195 A1). 
Regarding claim 13 (original), Mizukoshi292 and Knapp disclose the method of claim 12, wherein the powering up the display panel comprises 
providing the power-supply voltage to a first power-supply line coupled to a source electrode of a driving transistor in the respective one pixel sub-circuit, the driving transistor having a drain electrode coupled in series to a first electrode of the light-emitting diode (Knapp, describing powering up a display; see [0314]; Mizukoshi292, discloses a pixel sub-circuit in display panel 20 having a data-sensing line CH, a first scan line SL1, a second scan line SL2, a driving transistor DT supplying drive current, according to a detected CH signal, to a light emitting element OLED selectively coupled to a first power-supply line PL1; Figs. 1, 2, 4A, 4B, 7, 8, [0078], [0082]);
providing a first scan signal based on one of the system shift-register signals to a first scan line coupled to a gate electrode of a fourth transistor in the respective one pixel sub-circuit, the fourth transistor having a source electrode coupled to the data-sensing line and a drain electrode coupled to the gate electrode of the driving transistor (Mizukoshi292, disclosing a shift register generating pixel drive signals; see Fig. 10, [0024], [0109], [0112]; disclosing a fourth transistor ST1 channel connected between a 
and providing a second scan signal based on another of the system shift-register signals to a second scan line coupled to gate electrodes of both 

the third transistor having a source electrode coupled to the data-sensing line and a drain electrode coupled to the gate electrode of the driving transistor (Mizukoshi292, discloses a third transistor ST2 channel connected between a first node N1 and a data/sense lint CH; see Fig. 1, [0084]); 
wherein the light-emitting diode in the corresponding subpixel has a second electrode being coupled via a sensing-control sub-circuit to the first power-supply line and coupled via an emission-control sub-circuit to a second power-supply line (Mizukoshi292, discloses a sensing-control sub-circuit SW6 coupled between a light-emitting element OLED and a first power-supply line supplying Vdd and a second power supply line supplying Vss; see Fig. 1, [0080]);

wherein the emission-control sub-circuit comprises an emission-control transistor having a source electrode coupled to the second power-supply line, a drain electrode coupled to the second electrode of the light-emitting diode, and a gate electrode served as a second control terminal thereof Mizukoshi292, disclosing a sixth switch, or a sensing-control transistor SW6’s channel connected between a second power supply supplying Vdd and a light emitting diode OLED’s cathode, sensing-control transistor SW6’s gate connected to a control signal to operate the light emitting diode OLED under negative, or reverse bias; see Fig. 1, [0080]-[0081], [0091]; one of ordinary skill in the art before the effective filing date would have inferred that a reverse-biased light emitting diode does not conduct current in a forward direction therefore stops emitting light); 
and wherein each of the driving transistor, the second transistor, the third transistor, the fourth transistor, the sensing-control transistor, and the emission-control transistor is a p-type transistor (Mizukoshi292, disclosing that the driving transistor may 
Mizukoshi292 and Knapp differ from the instant invention in that Mizukoshi292 and Knapp do not disclose: a second transistor, the second transistor having a source electrode coupled to the gate electrode of the driving transistor and a drain electrode coupled to the first electrode of the light-emitting diode. 
However, in an analogous field of endeavor, Kumeta discloses an electro-optic device (Kumeta; see [0003], [0005]), containing 
a second transistor, the second transistor having a source electrode coupled to the gate electrode of the driving transistor and a drain electrode coupled to the first electrode of the light-emitting diode (Kumeta, discloses a compensation, or second transistor 102 having a channel connected between a drive transistor 101 gate and channel electrode at the light emitting element 106 connection node; see Fig. 1, [0067]-[0068]), and that 
the driving transistor and the switching transistors may be realized as any combination of n-type or p-type (Kumeta; see [0066]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Mizukoshi292’s and Knapp’s method for a display formed of a plurality of pixel circuits, each having a driving transistor, a first and second power supply connection, and a data-sensing line, the display sequentially sampling pixel information and performing a display function upon powering up, with Kumeta’s electro-. 

Allowable Subject Matter
Claims 3, 6-9, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Takahara, Hiroshi, US 20050168490 A1, describing a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, a sense transistor, an emission transistor, a compensation transistor, a first and second power supply connection, and a reset transistor; see Fig. 2; 
Ogura; Jun, US 20080238953 A1, describes a display panel having a pixel circuit containing a detection circuit which senses a drive transistor parameter and causes compensation based on the sensed parameter; see Fig. 1, [0120];
Yamamoto; Tetsuro et al., US 20090135111 A1, describes a display panel having a pixel circuit containing a detection circuit which senses a pixel transistor parameter and causes compensation based on the sensed parameter; see Fig. 14A, [0042];
Kishi; Noritaka, US 20100045646 A1, describing a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, an emission transistor, a compensation transistor, a first and second power supply connection, and a reset line; see Fig. 6A; 
Jeong; Jin-Tae, US 20110050741 A1, describing a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, an emission transistor, a compensation transistor, a first and second power supply connection, and a reset transistor; see Fig. 6;

Kim; Ji-Hye et al., US 20140354285 A1, describes a display panel having a pixel circuit containing a detection circuit which senses defective pixel elements, and which controls the threshold voltage of data transistor T1; see Fig. 3, [0059];
Shim; Jongsik et al., US 20150123953 A1, describes an organic oled display 20 containing a timing controller 11 and a pixel P having a drive transistor DT, a scan transistor ST1, and an ST2 switched sense line 15 for detecting drive transistor DT threshold and mobility variance; see Figs. 1, 2, 3, [0026], [0030]-[0031]; 
Kim; Su Weon, US 20160012799 A1, describing a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, a sense transistor, a first and second power supply connection, and a reset transistor; see Fig. 12;
Yang; Shengji, US 20160062522 A1, describing a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, an emission transistor, a first and second power supply connection, and a reset transistor; see Fig. 6; 
Kwon; OhJong, US 20160062548 A1, describing a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, a sense transistor, an emission transistor, a compensation transistor, a first and second power supply connection, and a reset transistor; see Fig. 8B; 

Park; Kwang-Mo et al., US 20160125811 A1, describing a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, a sense transistor, an emission transistor, and a first and second power supply connection; see Fig. 3;
Lee; Byung Jae et al., US 20160189612 A1, describes an organic oled display containing a pixel having a drive transistor DT, a scan transistor T1, and a T2 switched sense line connected to a circuit 200 for detecting a pixel defect; see Figs. 5, 6, [0054], [0064]; 
Tsujita; Yoshiki, US 20160343278 A1, describes a display panel having a pixel circuit containing a detection circuit which senses a pixel transistor parameter and responds to the sensed parameter; see Fig. 3, [0183];
Tani; Ryosuke et al., US 20160351095 A1, describing a display 110 containing a subpixel SP having a drive transistor DRT, a scan transistor SWT, and an SENT switched sense line RVL for detecting drive transistor DRT threshold and mobility variance; see Figs. 1, 2, 3, [0053], [0067]; 
Takizawa; Kazuo et al., US 20170025061 A1, describes an organic oled display 10 containing a pixel 11 having a drive transistor T2, a scan transistor T1, and a T3 switched shared data and sense line S(J) connected to a circuit 330 containing an 
Kuo; Ping Sheng, US 20170110052 A1, describes a display panel having a pixel circuit containing a circuit which senses a transistor parameter and causes compensation based on the sensed parameter; see Fig. 2, [0044]; 
Yang; Shengji et al., US 20170162121 A1, describing a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, a sense transistor, an emission transistor, a compensation transistor, a first and second power supply connection, and a reset transistor; see Fig. 4; 
Hong; Moo Kyoung et al., US 20180061292 A1, describes a display panel having a pixel circuit P and a detection circuit 310 detecting a defective sense transistor in a pixel; see Figs. 1, 3, [0018]; 
An; Changho et al.	US 20180137825 A1, describing a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, a sense transistor, an emission transistor, and a first and second power supply connection; see Fig. 11;
Takahashi; Seiki, US 20180275795 A1, describing a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, a sense transistor, an emission transistor, a compensation transistor, a first and second power supply connection, and a reset transistor; see Fig. 3; 
Lin; Chin-Wei et al., US 20200051500 A1, describing a display formed of pixel circuits, each at a gate line and data line crossing, and each having a driving transistor, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693